EVERETT, Senior Judge
(dissenting):
The victim’s suicide attempt or gesture several hours after the alleged rape was relevant if it can be equated to a statement by the victim that the attempt was motivated by the rape. However, according to MiLR.Evid. 801(a), Manual for Courts-Martial, United States, 1984, “nonverbal conduct of a person” is a “statement” only “if it is intended by the person as a[n] assertion.” Thus, if the victim had left a suicide note which assigned this motive for her attempt, the nonverbal conduct would probably qualify as a “statement.” In that event, the nonverbal conduct, if described by a witness other than the victim herself, would not be considered hearsay if the testimony were offered under the circumstances specified by Mil.R.Evid. 801(d)(1).
In rejecting a government contention that the victim’s suicide attempt could be considered a “fresh complaint” — which, the court below failed to observe, is a concept not recognized in the Military Rules of Evidence as it had been previously in the 1951 and 1969 Manuals for Courts-Martial, see United States v. Sandoval, 18 MJ 55, 61 (CMA 1984) — the court determined that the Government had “failed to prove by a preponderance of the evidence that” the victim “intended her suicide attempt or gesture as an ‘assertion.’” 31 MJ 707, 710 (1990). However, the court below reasoned — as does the majority opinion — that the “suicide attempt” or gesture “was simply nonverbal conduct on her part which, to the extent that it circumstantially evidenced what had happened to her and her nonconsenting state of mind at the time of the intercourse, tended to corroborate her testimony.” If the attempt or gesture was not intended by the victim as an assertion that she had been raped, I am not sure why it constituted circumstantial evidence of “her nonconsenting state of mind.” Apparently the logic is that the suicide attempt or gesture tended to prove that the victim was despondent, and this despondency was circumstantial evidence that it had been caused by the rape.
I agree that state of mind of an alleged victim at or near the time of a rape can be important circumstantial evidence in determining whether a rape occurred. Indeed, the possibility that the factfinder might otherwise misconstrue the significance of the alleged victim’s state of mind is one of the reasons for allowing expert testimony as to rape trauma syndrome.
However, in this case, I am unpersuaded that the victim’s nonverbal conduct — the suicide attempt or gesture — constituted admissible circumstantial evidence that the victim had not consented to intercourse with appellant, even if that conduct established that she was despondent several hours after having intercourse with Silvis. Indeed, one can only speculate whether she was despondent because the sexual intercourse was nonconsensual or because she had given consent after drinking too much and regretted her decision. Thus, to whatever extent the suicide attempt or gesture is probative of rape, its probative value is insufficient to overcome the prejudice to appellant that resulted from allowing the court-martial to speculate why the alleged victim had tried to kill herself. See MiLR. Evid. 403.